DETAILED ACTION
1.	This Office Action is in response to the remarks entered on 08/27/2021. Claims 1 29, 30 were amended. Claim 33 were added. Claims 13, 15 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered. 

Response to Arguments
In reference to Applicant’s arguments regarding the rejections - 35 U.S.C. § 101.
Applicant’s Argument: 
As amended, the claims are patentably distinct from copending application 16/997,867.
Examiner’s Response: 

In reference to Applicant’s arguments regarding the rejections - 35 U.S.C. § 103.
Applicant’s Argument: 
The references fail to teach virtual sensors as claimed 
Instead of virtual sensors, Hambli describes a "virtual tennis racket" or "surface of the virtual tennis racket." The Examiner has not identified any portion of Hambli that teaches or suggests that the "virtual tennis racket" would include any virtual sensor having "a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type" as claimed.
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because the contacting of the virtual tennis racket and virtual tennis ball will change the shape of the tennis ball/racket at different T (Fig.6, Section 5). Determination how hard the virtual tennis ball is hit the virtual tennis racket at the specific force to make the virtual ball or virtual tennis deformed. Specially, [Fig.4, Section 4] show the different impact zones of the virtual tennis racket, which represent the locations where the virtual ball impacts the racket and will determine how the ball and the racket is deformed after the contact. Therefore, each impact zone on the tennis racket’s surface is consider as the virtual sensor
However, the claim is not clearly define what is virtual senor, however, Par.100641 in specification described the type of virtual sensor can be pressure or light 
Applicant’s Argument: 
The references fail to teach "updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being" as claimed 
The claims recite "using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being." Instead of changing simulated mechanical properties of virtual sensors, Hambli teaches predicting the location of a racket and a ball. Not only do the racket and ball not have virtual sensors, the locations of the racket and ball are not simulated mechanical properties. A simulated mechanical property (such as tensile strength) may determine how much a virtual object or being can deform, but actual deformation is not a simulated mechanical property.
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument because Hambli in ([Fig. 6, 4, and section 4, left column], “For a racket–ball system, a cause and effect analysis 
• Ball velocity: 5 values of velocity have been retained: {5, 15, 25, 35, 45, 60}m/s.
• Impact angle: 4 values of angles have been retained: {0◦ , 5◦ , 10◦, 15◦ and 20◦}.
• Impact zone: 13 different zones have been retained for the investigation (Fig. 4).
The combination of all factors produced a 260 (13 × 5 × 4) design of experiments (DoE) combinations for the finite element simulation to study the effect of each variable and the interaction between them. The CPU calculation time was about 13 h (3 min by calculation). The strings on the tennis racket are modelled using truss elements.mThey are assumed to be linear elastic, withYoung’s modulus of 5GPa, Poisson’s ratio of 0.3, and density of 600 kg/m3. The strings are under an initial tension of 50 N. The frame is assumed to be rigid and is modelled using rigid elements. The frame has boundary conditions applied to prescribe applied displacement at all six degrees of freedom so that the frame can move in all directions. The tennis ball is modelled as a sphere, using 150 shell elements. It is assumed to be made of rubber, modelled with a hyperelastic Mooney–Rivlin material. ABAQUS/Explicit finite element code has been applied for the 260 simulations according to the DoE. The tennis ball is under an initial internal pressure of 50 kPa. The properties of the gas inside the tennis ball are defined using the molecular weight and molar heat capacity of the gas”) further teaches changing the shape of the virtual tennis ball based on the different impact zones of virtual tennis racket. The virtual sensor is collecting the data based on an interaction of two virtual 
Applicant’s Argument:
Claim 2 specifically recites "changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network" that "modify the ability of the first virtual sensor and/or the first artificial neural network to process 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regrading claim 2 because Hambli teaches "changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network" that "modify the ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual sensor." As it can be seen at Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” For further clarification, see [Page. 989, right column, the second paragraph], “For this purpose, the ANN can be applied as a predicting model for force feedback reaction which can be used as an interactively deformation model for the virtual racket/ball impact. The reaction force of the racket versus time is plotted in Fig. 8. It can be observed that the force reach a maximum value at 5ms and stabilize after 10 ms. The oscillation of the force is a consequence of the high rate of kinetic energy which generate the vibration of the strings.” Examiner’s note, the virtual ball is touched the virtual tennis racket at different location with the different tensile stress T making the virtual racket strings (surface) is deformed in different shapes.  Therefore, the first 
Applicant’s Argument:
Instead of selecting changes to configuration parameters for virtual sensors "based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period" Hambli teaches "deformation of the ball and the racket strings ... as a consequence of the ball impact."
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regrading claim 3 because Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings 
Applicant’s Argument:
The references fail to teach "one or more hyper-parameters of the first artificial neural network" as claimed in new claim 33 As opposed to parameters of the neural network, hyper-parameters are the variables which determines the network structure (e.g., number of hidden layers or neurons) and the variables which determine how the network is trained (e.g., learning rate). There is no teaching or discussion of neural network hyper-parameters in the cited references.
Examiner’s Response: 
Applicant’s argument regarding the new limitation of claim 33 has been considered but are not persuasive. The argument is not reflected to previous rejection, therefore, the new rejection necessitated by newly limitation is provided below. 
Applicant’s Argument:

Examiner’s Response: 
Applicant’s arguments regarding the rejection of claims 4-9, 11, 14, 16-17, 19-23, 28 and 32 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 12 under 35 U.S.C. . 103 based on the combination of Ribeira, Hambli, and Alsheuki Claim 12 depends from patentable claim 1, so it is patentable over Ribeira and Hambli. Further, Alsheuki is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claim 12 is patentable over the proposed combination of Ribeira, Hambli, and Alsheuki.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim 12 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 27 under 35 U.S.C. . 103 based on the combination of Ribeira, 

Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim 27 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 18 under 35 U.S.C. . 103 based on the combination of Ribeira, Hambli, and Scapel Claim 18 depends from patentable claim 1, so it is patentable over Ribeira and Hambli. Further, Scapel is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claim 18 is patentable over the proposed combination of Ribeira, Hambli, and Scapel.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim18 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Priority
The following claimed benefit is acknowledged: the instant application, filed 11/24/2020 claims priority from PRO application 62889063, filed 08/20/2019.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 1 recites “updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being”  However, paragraph 0072 in specification only described mechanical properties of human sense such as human eye is mechanical that is make to extract the object being observed. Therefore, the claim 1 contains subject matter “simulated mechanical properties of virtual sensors” which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 33 recites “The method of claim 1, wherein the one or more configuration parameters corresponding to the simulated mechanical properties include one or more hyper-parameters of the first artificial neural network, and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.”. However, paragraph 0072 in specification only described mechanical properties of human sense such as human eye is mechanical that is make to extract the object being observed. Therefore, the claim 1 contains subject matter “simulated mechanical properties” which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16997867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in order to recognize the sense information of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending application 16997867
1. A method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes:
1. A method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes:

a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type; 

a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;

a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations; 

and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations; 

defining a virtual object in the virtual environment, wherein the virtual object has a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;


defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type; 

in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type; 


[AltContent: connector]and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
 and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being.
2. The method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property; 
[AltContent: connector]

and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, 


and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property.
2. The method of claim 1, further comprising: selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on (i) the first sensory location and the first sense location, and (ii) the sensory type of the first sensor, the first virtual medium, and the first sense property; 



and altering, based on the enhancements or impairments, (i) one or more configuration parameters of the first sensor, thereby modifying its ability to receive sensory input, 


and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first sensor using the first sense property.

3. The method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period.
4. The method of claim 3, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by increasing resolution of the first virtual sensor by a predetermined amount.
4. The method of claim 3, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of the first sensor to receive sensory input at the first sensory location by increasing resolution of the first sensor by a predetermined amount.
5. The method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non- deformed baseline location.
5. The method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, selecting the enhancements or impairments is further based on determining whether a distance between the first sensory location and the first sense location is less than a predetermined amount in a direction normal to the first sensory location's non- deformed baseline location.
6. The method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a first predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
6. The method of claim 5, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by increasing resolution of the first sensor by a first predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
7.The method of claim 5, wherein: selecting the changes to configuration parameters is further based on determining if the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location.

7.The method of claim 5, wherein: selecting the enhancements or impairments is further based on determining if the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location

8. The method of claim 7, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by increasing resolution of the first sensor by a second predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
9. The method of claim 2, further comprising: after altering the one or more configuration parameters of the first virtual sensor and/or the one or more configuration parameters of the first artificial neural network:
[AltContent: connector]
 in accordance with a determination that the ability of the first virtual sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period,
[AltContent: connector]

 impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount, wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch.
9. The method of claim 2, further comprising: after altering the one or more configuration parameters of the first sensor and/or the one or more configuration parameters of the first artificial neural network:


 in accordance with a determination that the ability of the first sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period,


 impairing the ability of one or more sensors to receive sensory input by decreasing resolution of the first sensor by a predetermined amount, wherein the one or more sensors correspond to sensory locations with a sensory type of light touch.
10. The method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the changes to configuration parameters is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period.

10. The method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period.

11. The method of claim 10, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of the first sensor to receive sensory input at the first sensory location by decreasing resolution of one or more sensors, at or near the first sensory, for a predetermined time period, wherein the one or more sensors correspond to sensory locations with a sensory type of light touch or pressure.
12. The method of claim 1, further comprising: in accordance with a determination that resolution of a subset of virtual sensors of the one or more virtual sensors equals 0, removing the subset of virtual sensors from the first virtual being.
12. The method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being.
14. The method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a first predetermined minimum temperature or below a second predetermined maximum temperature.
14. The method of claim 13, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by decreasing resolution of the first sensor by a second predetermined amount for each degree of temperature, as sensed by the first sensor, above a first predetermined minimum temperature or below a second predetermined maximum temperature.
16. The method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a third predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature or below a fourth predetermined maximum temperature.
16. The method of claim 15, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by decreasing resolution of the first sensor by a third predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature or below a fourth predetermined maximum temperature.

[AltContent: connector]

 and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period.
17. The method of claim 2, wherein: in accordance with a determination that the sensory type is sound, selecting the enhancements or impairments is further based on determining whether a decibel range of sound arriving at the first sensory location is within a predetermined range;


 and in accordance with a determination that the sensory type is bright, selecting the enhancements or impairments is further based on determining whether a duration for which the first sensory location receives bright input is within a first predetermined time period.
18. The method of claim 17, wherein: altering the one or more configuration parameters of the first virtual sensor comprises: 

impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, at a predetermined rate, for a second predetermined time period, wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of sound or bright;
[AltContent: connector]
 and in accordance with a determination that the one or more virtual sensors have become inactive, after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution.
18. The method of claim 17, wherein: altering the one or more configuration parameters of the first sensor comprises:

 impairing the ability of the first sensor to receive sensory input at the first sensory location by decreasing resolution of one or more sensors, at or near the first sensory location, at a predetermined rate, for a second predetermined time period, wherein the one or more sensors correspond to sensory locations with a sensory type of sound;

 
and in accordance with a determination that the one or more sensors have become inactive, after the second predetermined time period, increasing the resolution of the one or more sensors until the resolution reaches a predetermined maximum resolution.
19. The method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system.
19. The method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system.
20. The method of claim 1, wherein the virtual object is a second virtual being, distinct from the first virtual being.
20. The method of claim 1, wherein the object is a second virtual being, distinct from the first virtual being.

21. The method of claim 1, wherein each sensory location is a point, a one- dimensional segment, a two dimensional area, or a three dimensional region.
22. The method of claim 1, wherein each virtual sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
22. The method of claim 1, wherein each sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
23. The method of claim 1, wherein each virtual sense property location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
23. The method of claim 1, wherein each sense location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.





24. The method of claim 1, wherein each virtual sensory location corresponds to a respective region, surface, or point, on or within the first virtual being.
24. The method of claim 1, wherein each sensory location corresponds to a respective region, surface, or point, on or within the first virtual being.
25. The method of claim 1, wherein the plurality of virtual sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing.
25. The method of claim 1, wherein the plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing.
26. The method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, taste, and bright.
26. The method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, and bright.

27. The method of claim 1, further comprising: providing one or more Application Programming Interface (API) functions to update the plurality of virtual sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) functions, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a virtual sensory location.
27. The method of claim 1, further comprising: providing one or more Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a sensory location.

28. The method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature.
29. A virtual reality system for simulating sense data for virtual beings in virtual environments, the system comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
29. A virtual reality system for simulating sense data for virtual beings in virtual environments, the system comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;
a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;
and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations;
a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;
defining a virtual object in the virtual environment, wherein the virtual object has a plurality of sense property locations, each sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;
and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations; defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;

in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type;
and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.


and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being
30. A computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for:

 defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type; 

30. A computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type; 

a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;

and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations;
and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations;


[AltContent: connector]

 in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type; 
[AltContent: connector]

and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


 
in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type;



 and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being.
33. The method of claim 1, wherein the one or more configuration parameters corresponding to the simulated mechanical properties include one or more hyper-parameters of the first artificial neural network, 
[AltContent: connector]
and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.


Hambli, [section 5.1, Fig. 10, 11],




Hambli, [Sec 5.1, page 990, fig 10-11], And Hambli [Section 3.2, Fig.3], teaches adjusting connect weights during the learning process of ANN to minimize the error, therefore, the connection weights are considered as the hyper-parameter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 24, 25, 26, 29 -31are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli).
Regarding claim 1, Ribeira teaches a method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes (Ribeira, [Par.0090, lines 9-16], “According to one embodiment, the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906. Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes :
a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type (Ribeira, [Par.0042, lines 1-10], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively. The results of tool use can be projected onto a real screen such as results 120 on screen 119, or they can be projected onto a virtual screen, such as virtual results 124 on virtual screen 123.” Examiner’s note, the virtual patent (avatar) body location is considered as the sensory location, wherein each position on avatar body will sense the virtual object (virtual medical tool) when its interacted is considered as the virtual sensors. Therefore, each plurality of sensed information, the virtual patient received is corresponding to the sensory type, such as the touch sensory type, the interaction between the virtual patient and virtual medical tools. The sensory information ;
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type (Ribeira, [Par.0042, lines 1-4], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively”  Examiner’s note, the virtual tools having plurality of virtual sense property locations, each sense property having respective sensory type.);
[…]
defining  a virtual object in the virtual environment, wherein the virtual object has a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type (Ribeira, [Par.0042, lines 1-4], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively”  Examiner’s note, the virtual tools having plurality of virtual sense property locations, each sense property having respective sensory type.);
in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type (Ribeira, [Par.0042, lines 1-10], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively. The results of tool use can be projected onto a real screen such as results 120 on screen 119, or they can be projected onto a virtual screen, such as virtual results 124 on virtual screen 123.” Examiner’s note, the virtual patent (avatar) body location is considered as the sensory location, wherein each position on avatar body will sense the virtual object (virtual medical tool) when its interacted is considered as the virtual sensors. Therefore, each plurality of sensed information, the virtual patient received is corresponding to the sensory type. The sensory information input by one or more respective virtual medium such as the virtual sensors on virtual patient body.);
However, Ribeira does not teach and a plurality of artificial neural networks connecting processing output from virtual sensors at the plurality of virtual sensory locations; and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
On the other hand, Hambli teaches and a plurality of artificial neural networks connecting processing output from virtual sensors at the plurality of virtual sensory locations (Hambli, [Section 3.1, pages 987], “Fig. 2 illustrates a three-layer neural network. The multi-layer perceptrons (MLP) architecture is composed of three or more layers of neurons. In the ﬁrst one, no operations are performed onto the input data, which are represented by the L neurons depicted in the ﬁgure. These values are directly transmitted to the M neurons of the second (or hidden) layer affected linearly by weights wlm. The single neuron performs a weighted sum of the inputs xi that are generally the outputs of the neurons of the previous layer vm, adding threshold value bi and producing an output such as the following relation... is a parameter deﬁning the slope of the function.” Hambli further teaches the contacting of the virtual tennis ball at different impact zones with virtual tennis racket will change the shape of the ball/ tennis surface at different T (Fig.6, Fig.4). Determination how hard the virtual tennis ball is hit the virtual tennis racket at the specific force to make the virtual ball or virtual tennis deformed. Specially, the Fig.4 show the different impact zones of the virtual tennis racket, the location that the virtual ball contacted is considered as the virtual sensor. However, the claim is not clearly define what is virtual senor, furthermore, as the Fig. 3A-3D of the current application are show the virtual ball is being deformed when it contacted with the avatar’s palm, there are some type of the virtual sensor to respond when the virtual is contacted. Examiners note, the virtual sensor is collecting the data based on an interaction of two virtual objects, it is obviously including some type of the , therefore, the neural network processing the output from the virtual sensor (specific location on the racket surface such s impact zones));
and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being (Hambli, [Sec 5.1, page 990, fig 10-11], “Training a ANN involves gradual reduction of the error between ANN output and the target output. The performance of the developed ANN measured by MSE error versus the training number is presented in Fig. 9. It can be shown that after 4000 training cycles, the ANN curve is in good agreement with the FEM ones which means that the ANN has been sufficiently trained. The maximum error was less than 1% for any design point. The trained ANN has been applied to predict the reaction and deformation of racket–ball for any combination of the retained factors generated randomly.” Examiner’s note, therefore, the sensory input into the first artificial neural network (input layer of the neural network). Furthermore, see [Page. 989, right column, the second paragraph], “For this purpose, the ANN can be applied as a predicting model for force feedback reaction which can be used as an interactively deformation model for the virtual racket/ball impact. The reaction force of the racket versus time is plotted in Fig. 8. It can be observed that the force reach a maximum value at 5ms and stabilize after 10 ms. the oscillation of the force is a consequence of the high rate of kinetic energy which generate the vibration of the strings.” Examiner’s note, the virtual ball is touched the virtual tennis racket at different 
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Ribeira method, in view of Hambli by having a plurality of artificial neural networks connecting processing output from virtual sensors at the plurality of virtual sensory locations, updating a parameter corresponding to simulated mechanical properties of the virtual sensor of the virtual being. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 2, Ribeira does not teach the method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property; and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property.
On the other hand, Hambli teaches the method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball/racket surface are deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first ;
and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property (Hambli, [Page 989, section5], “Force feedback devices are used in VR to produce a tactile sensation on the user immersed in a virtual environment. Such devices are actually strong mechanical systems able to apply forces onto the user’s body such that his/her positions and postures are constrained to the objects of the environment (Fig. 7). The principle of a force feedback using glove, consists of opposing the movement of the hand in the same way that an object squeezed between the fingers resists the movement of the latter [30–34]. The glove must therefore be capable, in the absence of a real object, of recreating the forces applied by the object on the human hand with the same intensity and the same direction” Examiner’s note, based on the force feedback devices are used in VR, the first sensor of the tennis racket is being alter by the force that user applied to the ball by changing the shape of the ball/racket surface. Furthermore, see Fig.10 and 11 is illustration of the neural network with the sensory input such as a set of parameter (ball impact velocity, impact angle and the zone .
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on the first virtual sensory location and the first sense location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information based on a changing of the paramters (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 3, Rebeira, as modified in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the  changes to configuration parameters is further based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed .
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 10, Riberia in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the  changes to configuration parameters is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at 0different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making  ball/ racket surface are deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s surface received from the ball is consider as the pressure sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform 
Regarding claim 24, Rebeira in view of Hambli teaches the method of claim 1, wherein each virtual sensory location corresponds to a respective region, surface, or point, on or within the first virtual being (Hambli, [Page 988, Fig.4], the impact zones on the tennis racket surface is considered as the virtual sensory location correspond to the respective point, where the tennis will be contact.

    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale
 ).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having virtual sensory location corresponds to a respective region, surface, or point. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the 
Regarding claim 25, Rebeira, as modified in view of Hambli teaches the method of claim 1, wherein the plurality of Virtual sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing (Hambli, [Page 989, Fig 6], showing deformed shapes at different stages of the racket/ball deformation process. Based on the different tensile stress T, virtual tennis ball is deformed in various shapes when the virtual tennis ball interacts with tennis racket at different sensory location.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time 
Regarding claim 26, Ribeira teaches the method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, and bright (Ribeira, [Par.0042, lines 1-3], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117” Examiner’s note, the interaction between the virtual patient and virtual medical tool is considered as the light touch sensory type. ). 
Regarding claim 29, is being rejected as the same reason as the claim 1.
Regarding claim 30, is being rejected as the claim 1.
Additionally, Ribeira further teaches a computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for (Ribeira , [Par.0020, lines 1-4], “Techniques are described herein that provide for systems, methods, and non-transitory computer-readable media for simulation based training. This methodology uses augmented reality, a particular incarnation of virtual reality”):
Regarding claim 31, Rebeira in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, pressure, vibration, or temperature, selecting the changes to configuration parameters is further based on determining whether the first virtual sensory location is deformed by more than a predetermined amount in a specified time interval (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform 
Regarding claim 33, Rebeira, as modified in view of Hambli teaches the method of claim 1, wherein the one or more configuration parameters corresponding to the simulated mechanical properties include one or more hyper-parameter of the first artificial neural network (Hambli, [section 5.1, Fig. 10, 11], “The trained ANN has been applied to predict the reaction and deformation of racket–ball for any combination of the retained factors generated randomly. The ANN is able to respond to unseen input data to predict required output. This allow for a real time prediction of the system behavior which can be within the domain covered by the training examples. The structural organization of the neural network is shown in Fig. 10. The model includes three inputs neurons, seven hidden layer neurons and three outputs neurons. Normally, the number of neurons and the hidden layers of the network are chosen experimentally after a test phase. Fig. 11 shows the diagram of the implementation of a PC based feedback force and deformation for the racket–ball reaction. The coupling between the inputs and the RV application is via the ANN of Fig. 10. The time needed for the ANN calculation is about 0.01 s instead of 180 min needed for the finite element prediction. The neural network is used to real time prediction of racket–ball reaction and feedback force caused by the ball impact.”  Examiner’s note, Hyper-parameter is interpreted as designed parameter before the training process, that parameter is tunable to improve the training accuracy. Hambli [Section 3.2, Fig.3], teaches adjusting connect weights during the learning process of ANN to minimize the error, therefore, the connection weights are considered as the hyper-parameter.), 
and updating the hyper-parameter modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property (Hambli, [Sec 5.1, page 990, fig 10-11], “Training a ANN involves gradual reduction of the error between ANN output and the target output. The performance of the developed ANN measured by MSE error versus the training number is presented in Fig. 9. It can be shown that after 4000 training cycles, the ANN curve is in good agreement with the FEM ones which means that the ANN has been sufficiently trained. The maximum error was less than 1% for any design point. The trained ANN has been applied to predict the reaction and deformation of racket–ball for any combination of the retained factors generated randomly.” Examiner’s note, therefore, the sensory input into the first artificial neural network (input layer of the neural network). Furthermore, (Fig. 6) a virtual ball is touched a virtual tennis racket at different stage with the different tensile stress T making the virtual ball is deformed in different shapes. Therefore, the first position that the virtual ball contacts with the virtual tennis racket is considered as the first sense location of first virtual sensor including first virtual medium and first sense property. The force data that virtual racket’s sensor received from the virtual ball is considered as the light touch sensory type. Examiner’s note, Hyper-parameter is interpreted as designed parameter before the training process, that parameter is tunable to improve the training accuracy. Hambli [Section 3.2, Fig.3], teaches adjusting connect weights during the learning process of ANN to minimize the error, therefore, the connection weights are considered as the hyper-parameter.) .
Claim 4- 9, 11, 14, 16-17, 19-23, 28 and 32are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Stukalov et al. (Pub. No. US 20190096113-hereinafter, Stukalov).
Regarding claim 5 both Rebeira and Hambli do not teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, cold selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location.
On the other hand, Stukalo teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, cold selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital  .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the sensory temperature type, selecting the parameter is changing between the first virtual sensory location and the first virtual sense property location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 4 Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 3, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by increasing resolution of the first virtual sensor by a predetermined amount. ([Stukalov, Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing because the claim not described how the resolution is increasing.  That is obviously, that the temperature is changing from cold to hot within a specific range.  
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the sensory temperature type, selecting the parameter is changing between the first virtual sensory location and 
Regarding claim 6, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a first predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 7, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 5, wherein: selecting the changes to configuration parameters is further based on determining if the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non- deformed baseline location (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having virtual sensory location corresponds to a respective region, surface, or point. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 8, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regarding claim 9, Rebeira, as modified in view of Hambli teaches the method of claim 2, further comprising: after altering the one or more configuration parameters of the first virtual sensor and/or the one or more configuration parameters of the first artificial neural network: in accordance with a determination that the ability of the first virtual sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period (Hambli, [Section 3.1, pages 987], “Fig. 2 illustrates a three-layer neural network. The multi-layer perceptrons (MLP) architecture is composed of three or more layers of neurons. In the ﬁrst one, no operations are performed onto the input data, which are represented by the L neurons depicted in the ﬁgure. These values are directly transmitted to the M neurons of the ,
[…]
wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch (Hambli, Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The 
However, Rebeira and Hambli do not teaches impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount (),
On the other hand, Stukalov teaches impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount (Stukalov, [Par.0047], “In addition to providing the digital graphic 122with a corresponding animation effect, the digital communications system adjusts the animation effect based on the magnitude of the detected dynamic attribute. As shown in FIG. lB, as the client device 100 detects a faster speed from the accelerometer of the client device 100, the digital communications system increases the frequency of the spinning animation-with the client device 100 more rapidly presenting digital images of the digital graphic 122 that create a spinning illusion in proportion to the faster speed. By contrast, as the client device 100 detects a slower speed from the accelerometer of the client device 100, the digital communications system decreases the frequency of the spinning animation-with the client device 100 more slowly presenting digital images of the digital graphic 122 that ,
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a 
Regarding claim 11, as modified in view of Hambli teaches [..] wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch or pressure (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be 
However, Rebeira and Hambli do not teaches the method of claim 10, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, for a predetermined time period,
On the other hand, Stukalov teaches the method of claim 10, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, for a predetermined time period (Stukalov, [Par.0047], “In addition to providing the digital graphic 122with a corresponding animation effect, the digital communications system adjusts the animation effect based on the magnitude of the detected dynamic attribute. As shown in FIG. lB, as the client device 100 detects a faster speed from the accelerometer of the client device 100, the digital communications system increases the frequency of the spinning animation-with the client device 100 more rapidly presenting digital images of ,
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding to claim 14, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim  5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a first predetermined minimum temperature or below a second predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.  Furthermore, the [Par.0066, lines 1-10], “The animation effect for the digital graphic 210 functions similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).

Regarding claim 16, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a third predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature or below a fourth predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.  Furthermore, the [Par.0066, lines 1-10], “The animation effect for the digital graphic 210 functions similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 17, Rebeira teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is sound, selecting the changes to configuration parameters is further based on determining whether a decibel range of virtual sound arriving at the first virtual sensory location is within a predetermined range (Rebeira, [Par.0041, lines 1-24], “The virtual avatar 107 also represents a virtual character that does not represent a physical human participant….. pre-programmed parameters of the associated training scenario. The simulated parameters may include breathing and respiratory rate, heart rate, oxygen saturation, auscultated sounds, ultrasound images and other imaging modalities, physical signs and stigmata, and other physiologic parameters as appropriate.” Examiner’s the result of virtual ultrasound medical is interacted with the virtual patient is displayed on the virtual machine 125 in the fig1, the lower right panel. That is obviously the virtual result will be changing when changing the medical tool. The heart rate or breathing information is considered as the sound sensory type.); 
However, Ribeira does not teaches and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period.
On the other hand, Stukalov teaches and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the 
Regarding claim 19, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system (Stukalov, [Par.0060, lines 1-6], “As shown in both FIGS. 2A and 2B, the digital communications system provides digital graphics 210 and 216 as overlays on videos within graphical user interfaces 204 and 212 (respectively referred to as "GUI 204" and "GUI 212"). A client device 200 includes a touch screen 202 that facilitates presentation of the videos within the GUI 204 and the GUI 212.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], 
Regarding to claim 20, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein the virtual object is a second virtual being, distinct from the first virtual being (Stukalov, [Fig.2 a-2b], 
    PNG
    media_image2.png
    867
    882
    media_image2.png
    Greyscale
).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regarding claim 21, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sensory location is a point, a one-dimensional segment, a two-dimensional area, or a three- dimensional three dimensional region (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regarding claim 22, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regarding claim 23, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sense property location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 

Regarding claim 28, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature (Stukalov, [Fig 2a-2b],
    PNG
    media_image2.png
    867
    882
    media_image2.png
    Greyscale
).
Regarding claim 32, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sense property location is a point, a one-dimensional segment, a two-dimensional area, or a three-dimensional region. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Alsheuki et al. (Pub No. US20170059860-hereinafter, Alsheuski).
Regarding claim 12, Rebeira and Hambli do not teach the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being .
On the other hand, Alsheuki teaches the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being (Alsheuki, [Par.0093, lines 6-12], “other elements of the optical device 302 can be modularly added and removed from the optical device 302 (e.g., sensors 316 such as visual or audio sensors can be replaced for better resolution/different spectrum images or directional audio gathering, a stereo speaker 320 for better audio output resolution, an enhanced power supply 324, stronger forward optical assembly 204, etc.).”).
Rebeira, Hambli and Alsheuki are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Alsheuki by removing the sensor with zero resolution. The modification would have been obvious because one of the ordinary skills in art would be motivated to provide a better output and enhanced power supply (Alsheuki, [Par.0093, lines 6-12], “other elements of the optical device 302 can be modularly added and removed from the optical device 302 (e.g., sensors 316 such as visual or audio sensors can be replaced for better resolution/different spectrum images or directional audio gathering, a stereo speaker 320 for better audio output resolution, an enhanced power supply 324, stronger forward optical assembly 204, etc.).”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Browy et al. (Pub. No. US 20200210127-hereinafter, Browy).
Regarding claim 27, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, further comprising: providing one or more Application Programming Interface (API) functions calls to update the plurality of virtual sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) functions calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a virtual sensory location (Browy, [Par.0168, lines 3-8], “a user may collect data from the world through sensors on the head and on the user, create a mesh of the world and display it overlaid in the real world and also miniature map of the data displayed and with interaction elements included. All funneled through the API and run through the application layer of the device for the user.” Examiner’s note, based on the data received from sensor, API will create the virtual world based on the different sensory location from the sensor.).
Rebeiria, Hambli and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have Rebeiria and 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Scapel et al. (Pub. No. US20200234481-hereinafter, Scapel).
Regarding claim 18, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 17, wherein: altering the one or more configuration parameters of the first virtual sensor comprises: impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, at a predetermined rate, for a second predetermined time period (Stukalov, [Par.006, lines 1-14], “The animation effect for the digital graphic 210 similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, as the client device 200 detects a faster motion of the first object 208, the digital communications system increases the frequency of the beating animation-with the client device 200 more rapidly presenting large and small images of the digital graphic 210 in proportion to the faster speed. By contrast, as the client device 200 detects a slower motion of the first object 208, the digital communications system decreases the frequency of the beating animation”),
wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of sound or bright; and in accordance with a determination that the one or more virtual sensors have become inactive (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the bright based on the bright sensory type. ,
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
However, Rebeira, Hambli and Stukalov do not teach after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution.
On the other hand, Scapel teaches after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution (Scapel, [Par.0224, lines 1-24], “In some embodiments, in response to detecting the movement of the one or .
Rebeira , Hambli, Stukalov and Scapel are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Ancutuene  et al. (NPL: The Influence of Textile Materials Mechanical Properties upon Virtual Garment Fit ) teaches simulating the response of an avatar wares the virtual garment with different type of fabric mechanical. 
	Fishel et al. (Pub. No.:us20160025615-hereinafter, Fishel) teaches the virtual sensor experience to human operation by applying forces, vibration, temperature changes or other simulate human feeling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/E.T./
Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128